IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40898
                           Summary Calendar



UNITED STATES OF AMERICA

                 Plaintiff - Appellee

     v.

CHRISTOPHER MITCHELL

                 Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:99-CR-27-1
                       --------------------
                          April 11, 2001

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Christopher Mitchell appeals his conviction and sentence for

one count of assaulting a federal corrections officer with a

dangerous weapon in violation of 18 U.S.C. § 111.   Mitchell first

argues that the evidence was insufficient to support his

conviction.    He notes that he testified that he had no intent to

harm any officers and that the Government did not prove the

requisite intent.   The jury rejected Mitchell’s testimony, and we

will not overturn that credibility judgment.    See United States

v. Martinez, 975 F.2d 159, 161 (5th Cir. 1992); United States v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40898
                                -2-

Polk, 56 F.3d 613, 620 (5th Cir. 1995); United States v.

Millsaps, 157 F.3d 989, 994 (5th Cir. 1998).

     Mitchell argues that he should not have been sentenced as a

career offender because the instant offense is not a crime of

violence.   The statutory elements of a 18 U.S.C. § 111 offense

are that the defendant, while armed with a dangerous weapon,

“forcibly assault[ed], resist[ed], oppos[ed], imped[ed],

intimidat[ed], or interfer[ed] with” a federal officer engaged in

the performance of his official duties.   This offense

categorically constitutes a crime of violence for purposes of the

U.S.S.G. § 4B1.1 and § 4B1.2 career-offender analysis.     United

States v. Jackson, 220 F.3d 635, 638 & n.3 (5th Cir. 2000).

     Mitchell has not shown that the evidence was insufficient to

support his conviction or that the district court erred in

sentencing him as a career offender.   Accordingly, the judgment

of the district court is AFFIRMED.